Case 3:21-cr-30070-DWD Document1 Filed 05/18/21 Page1lof2 Page ID#1

IN THE UNITED STATES DISTRICT COURT May
FOR THE SOUTHERN DISTRICT OF ILLINOIS 18 2021

CLERK, U.S. DISTRICT COURT

 

SOUTHERN L.
UNITED STATES OF AMERICA, EAGT aT ou a ILLINOIS
Plaintiff, )
Al-30010 - Pwo
Vs. ) CRIMINAL NO. | AO 0 Dw }
J
KEAUNO A. CURRY, ) Title 18,
) United States Code,
Defendant. ) Sections 922(g) and 924(a)(2).
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

On or about April 15, 2021, in St. Clair County, within the Southern District of Illinois,
KEAUNO A. CURRY
defendant herein, knowing that he had been previously convicted of a crime punishable by
imprisonment for a term exceeding one year, Assault, in St. Louis City Circuit Court in case
number 1822-CR00024-01, did knowingly possess a firearm, that is; a Springfield, Model XD,
9mm pistol bearing serial number XD827732 and the firearm was in and affecting commerce, all
in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
FORFEITURE ALLEGATION

1. The allegations contained above are hereby re-alleged and incorporated by
reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section
924(d) and Title 28, United States Code, Section 2461(c).

2. Upon conviction of the above offense in violation of Title 18, United States Code,
Section 922(g)(1), the defendant,

KEAUNO A. CURRY

shall forfeit to the United States pursuant to Title 18, United States Code, Section 924(d) and

Title 28, United States Code, Section 2461(c), any firearms and ammunition involved or used in
Case 3:21-cr-30070-DWD Document1 Filed 05/18/21 Page 2of2 Page ID #2

the knowing commission of the offense, including, but not limited to:
a Springfield, Model XD, 9mm pistol bearing serial number XD827732 and all

ammunition contained therein,

all pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code,

   

 

 

Section 2461(c).
A TRUE BILL
LL. tp
JE HUDSON
nited States Attorney

’ Digitally signed by
Sl STEVEN WEINHOEFT
Date: 2021.05.17
12:36:53 -05'00!
STEVEN D. WEINHOEFT
United States Attorney

 

Recommended Bond: Detention
